Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to Applicant’s amendment and remarks received on 11/24/2021. Claims 1-20 are pending in the application. Claims 1-20 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10270270 and 10778023 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bret J. McClay (Reg. No. 70,692) on 12/15/2021.
Please amend the claims as follows:

1.	(Examiner Amendment)  A method for enabling a first electronic device to display notifications, the method comprising, at the first electronic device: 
establishing a communication channel with a wireless charging apparatus in conjunction with being placed on the wireless charging apparatus;
receiving, from the wireless charging apparatus, data indicating that a second electronic device is removed from the wireless charging apparatus, wherein the data includes information associated with a state of the second electronic device; 
in response to identifying that the first electronic device remains placed on the wireless charging apparatus and is operating in a mode under which to provide notifications:
providing a notification based on the state of the second electronic device.

2.	(Previously Presented)  The method of claim 1, further comprising, prior to receiving the data: 
receiving, from the wireless charging apparatus, an indication that the second electronic device is placed onto the wireless charging apparatus and is communicatively coupled to the wireless charging apparatus.

3.	(Previously Presented)  The method of claim 2, wherein the indication specifies that the second electronic device and the first electronic device are paired electronic devices.

4.	(Previously Presented)  The method of claim 1, wherein information includes a battery charge level of the second electronic device.

5.	(Previously Presented)  The method of claim 4, wherein the notification displays, at least in part, information associated with the battery charge level of the second electronic device.

6.	(Examiner Amendment)  The method of claim 1,  wherein the first electronic device is operating under [[a]] the mode  when the first electronic device  is in a locked and/or inactive state.

7.	(Previously Presented)  The method of claim 1, wherein the first electronic device is a smartphone or a tablet, and the second electronic device is a smartwatch.

8.	(Examiner Amendment)  A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a first electronic device, cause the first electronic device to display notifications, by carrying out steps that include: 
establishing a communication channel with a wireless charging apparatus in conjunction with being placed on the wireless charging apparatus;
receiving, from the wireless charging apparatus, data indicating that a second electronic device is removed from the wireless charging apparatus, wherein the data includes information associated with a state of the second electronic device; 
in response to identifying that the first electronic device remains placed on the wireless charging apparatus and is operating in a mode under which to provide notifications:
providing a notification based on the state of the second electronic device.

9.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein the steps further include, prior to receiving the data: 
receiving, from the wireless charging apparatus, an indication that the second electronic device is placed onto the wireless charging apparatus and is communicatively coupled to the wireless charging apparatus.

10.	(Previously Presented)  The non-transitory computer readable storage medium of claim 9, wherein the indication specifies that the second electronic device and the first electronic device are paired electronic devices.

11.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein information includes a battery charge level of the second electronic device.

12.	(Previously Presented)  The non-transitory computer readable storage medium of claim 11, wherein the notification displays, at least in part, information associated with the battery charge level of the second electronic device.

13.	(Examiner Amendment)  The non-transitory computer readable storage medium of claim 8,  wherein the first electronic device is operating under [[a]] the mode  when the first electronic device  is in a locked and/or inactive state.

14.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein the first electronic device is a smartphone or a tablet, and the second electronic device is a smartwatch.

15.	(Examiner Amendment)  A method for enabling a first electronic device to display notifications, the method comprising, at a wireless charging apparatus: 
establishing a communication channel with the first electronic device in conjunction with the first electronic device being placed on the wireless charging apparatus; and 
providing, to the first electronic device, data indicating that a second electronic device is removed from the wireless charging apparatus, wherein the data: 
includes information associated with a state of the second electronic device, and 
causes the first electronic device to, in response to identifying that the first electronic device remains placed on the wireless charging apparatus and is operating in a mode under which to provide notifications, provide a notification based on the state of the second electronic device.

16.	(Previously Presented)  The method of claim 15, further comprising, prior to providing the data to the first electronic device: 
identifying that the second electronic device is placed onto the wireless charging apparatus and is communicatively coupled to the wireless charging apparatus.

17.	(Previously Presented)  The method of claim 16, further comprising: 
indicating to the first electronic device that the second electronic device and the first electronic device are paired electronic devices.

18.	(Previously Presented)  The method of claim 15, wherein information includes a battery charge level of the second electronic device.

19.	(Previously Presented)  The method of claim 18, wherein the notification displays, at least in part, information associated with the battery charge level of the second electronic device.

20.	(Previously Presented)  The method of claim 15, wherein the first electronic device is a smartphone or a tablet, and the second electronic device is a smartwatch.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 11/24/2021, with respect to the rejection of claims 1-20 under 35 USC 103, are found persuasive. Additionally, the prior art of Yamamoto and Tuli fail to teach or suggest each and every element and limitations of the inventions that are recited in independent claims 1, 8, and 15. Claims 1-20 are therefore considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov